FRANKLIN, J.
Defendant was informed against for the crime of murder, and suffered a conviction of murder in the second degree. He was sentenced to serve a term of imprisonment for a period of not less than-ten years. A record on appeal has been filed in this court, but otherwise no appearance has been made in behalf of defendant. There has been no error assigned, no brief filed, and no argument made. The record has been examined to ascertain if defendant has had the benefit of a fair and impartial trial, and we are convinced that no substantial right has been denied to him. The information states a public offense, the evidence supports the conviction, and the instructions fairly submit the law of the case to the jury.
No reversible error appearing in the record, the judgment is affirmed.
ROSS, C. J., and CUNNINGHAM, J., concur.